Citation Nr: 1221749	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  94-46 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to December 1988.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In a June 1994 decision, the RO denied the Veteran's claim for a rating higher than 20 percent for his low back disability (lumbar strain) and for a compensable rating for a scar on his back.  These service-connected disabilities, particularly the lumbar strain, are the basis of his derivative TDIU claim, so "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the others).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters). 

In December 1996, the Board affirmed the RO's decision and therefore continued the existing 20 percent rating for the lumbar strain.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a May 1997 Order, the Court vacated the Board's decision and remanded the case for further development and readjudication in compliance with directives specified. 

In March 1998, to comply with the Court's Order, the Board in turn remanded this case to the RO via the Appeals Management Center (AMC).  In a July 1998 decision, the RO/AMC increased the rating for the lumbar strain to 40 percent, retroactively effective from September 1993.  Thereafter, in March 1999, the RO denied the derivative TDIU claim.  Upon receiving the file back from the RO for further appellate consideration, the Board issued a December 1999 decision denying a rating higher than 40 percent for the lumbar strain and a TDIU.  The Veteran appealed that decision to the Court.

In a March 2002 Order, the Court vacated that decision and again remanded the case to the Board to address inadequacies of the record and the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et. seq.  In June 2003, to comply with the Court's Order, the Board in turn again remanded this case to the RO via the AMC.  The Board remanded the case yet again in September 2005 so the Veteran could be notified of the new rating criteria pertaining to evaluating disabilities of the spine.

In July 2008, the Board denied his claim for a disability rating higher than 40 percent for his lumbar strain, as well as other claims for a compensable rating for a scar on his left L-5 paraspinal region and for compensation for a heart disability under 38 U.S.C.A. § 1151.  The Board, however, remanded the derivative TDIU claim to obtain outstanding Social Security Administration (SSA) records, and this is the only claim still at issue.

In a decision since issued in February 2009, the Board denied this remaining TDIU claim.  The Veteran appealed that decision to the Court.  In a memorandum decision dated in July 2010, the Court vacated the Board's February 2009 decision denying this remaining claim and remanded this claim to the Board for all necessary further development and readjudication in compliance with directives specified. 

As the Court explained, several other claims the Veteran had attempted to re-raise regarding a severe tremor of his right upper extremity or hand, heart condition (high blood pressure), and service-connected scar were not before the Court, and equally are not before the Board.  This is because the Board already considered and denied the claim for a compensable rating for the scar from lipoma removal in the L5 paraspinal region in the October 2008 decision, and the RO already considered and denied the claim for service connection for hypertension in an April 1993 decision.  The Veteran did not appeal either of those prior decisions.  Claims that have been previously considered and denied, either by the RO or the Board, or both, which were not timely appealed, are resultantly final and binding based on the evidence then of record.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1100, 20.1103, 20.1104 (2010).  See also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); see also Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) (holding that, where the appellant receives notice of a decision and a fair opportunity to appeal it, there is no basis to abate the finality of the decision).  Additionally, as the Court further explained, the asserted claim of entitlement to service connection for a severe tremor of the right upper extremity has never been adjudicated by the RO, as the Agency of Original Jurisdiction (AOJ), so the Court and Board also lack jurisdiction to consider that claim in the first instance.  See 38 U.S.C.A. §§ 7252(a), 7266(a); see also Jarrell v. Nicholson, 20 Vet. App. 326, 331 (2006) (indicating both the Court and the Board lack jurisdiction over a claim not first presented to and adjudicated by the RO (citing Godfrey v. Brown, 7 Vet. App. 398, 410 (1995)).

So, as mentioned, the only claim currently before the Board is for a TDIU.

To address points noted in the Court's memorandum decision, in January 2011 the Board again remanded this remaining TDIU claim to the RO via the AMC.  The additional development of this claim since has been completed, but the claim has continued to be denied, so it is again before the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are lumbosacral spondylosis with lumbar strain, rated as 40-percent disabling, and a residual scar on the left side of his lower back, at L-5, from removal of a lipoma, rated at the noncompensable (i.e., zero-percent) level, for a combined 40-percent rating.

2.  His service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.



CONCLUSION OF LAW

The criteria are not met for a TDIU, including for referral of this claim for consideration of entitlement to this benefit on an extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, a review of the claims file reveals VCAA compliance by way of letters dated in October 2002, May 2003, August 2003, September 2005, and February 2012.  In the letters, the RO and AMC advised the Veteran of the evidence needed to substantiate this claim and explained what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  38 U.S.C.A. § 5103(a).

The RO/AMC did not issue a VCAA notice letter prior to initial adjudicating this claim in March 1999, the preferred sequence.  However, the March 1999 decision was promulgated prior to the enactment of the VCAA in November 2000.  And in Pelegrini II, the Court clarified that in these situations VA does not have to vitiate the initial decision and start the whole adjudicatory process anew, as if the decision was never made.  Rather, VA need only ensure the Veteran receives the required VCAA notice, followed by readjudication of the claim, such that the intended purpose of the notice is not frustrated and he is given proper due process, i.e., an opportunity to participate effectively in the adjudication of his claim.  And this has indeed occurred in this case since the RO readjudicated his TDIU claim in SSOCs since issued in August 2003, December 2007, September 2008, January 2011, and May 2012.  As already alluded to, the Federal Circuit Court has held that an SSOC can constitute a "readjudication decision"" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  Again, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 vet. App. 370, 376 (2006). 

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of this appeal.  But most recently, the Federal Circuit Court clarified that, for increased-rating claims, so including a claim for a TDIU, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "Veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify him of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The VCAA letters, especially in combination, indicated the type of evidence and information needed to substantiate his TDIU claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.


Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent obtainable, including those from the SSA.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to the claim decided herein, is available and not part of the claims file.  There also is no suggestion there has been a material change in the service-connected disabilities underlying this TDIU claim since the Veteran was last examined pursuant to the Board's most recent January 2011 remand.  38 C.F.R. § 3.327(a).

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was performed.  See VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The VA examination reports are thorough, supported by the record, and address the determinative issue of employability.  The examinations also included review of the claims file for the pertinent history, including occupational history, and provide findings in sufficient detail to address the severity of the service-connected disabilities and contain supporting rationale for the opinions offered, including insofar as how these disabilities impact employability.  So the examinations and their findings are adequate upon which to base a decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of his disabilities, which underlie his TDIU claim.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records and examination reports satisfy 38 C.F.R. § 3.326.

There also was compliance with the Board's remand directives last issued in January 2011 in terms of having him undergo the necessary VA compensation examination for opinions regarding his employability.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


So, in summary, the Board finds "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


II.  TDIU

The Veteran claims that he has been unable to work since 1995 because of his service-connected low back disabsility and, therefore, entitled to a TDIU.  After carefully reviewing the record, however, the evidence does not support granting this claim, so it must be denied.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

But even if a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an 
extra-schedular basis under § 4.16(b), provided he is unable to obtain or maintain a substantially gainful occupation by reason of his service-connected disabilities.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

While the regulations do not define "substantially gainful employment," VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

But having said that, the record must reflect that circumstances, apart from 
nonservice-connected conditions and advancing age, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran's only compensable service-connected disability is his low back disability, rated 40-percent disabling.  Although service connection also has been established for a residual scar on his lower back at L-5, from removal of a lipoma, it has been rated at the noncompensable level of 0 percent, so is not considered disabling.  Thus, since his service-connected disabilities do not combine to at least 70-percent disabling, he does not meet the threshold minimum rating requirements of § 4.16(a), meaning he can only receive a TDIU instead on an 
extra-schedular basis, if it is shown that his service-connected disabilities, when considered in light of his level of education and occupational experience, render him incapable of obtaining and retaining substantially gainful employment.  See 38 C.F.R. § 4.16(b).

On his TDIU application, VA Form 21-8940, filed in October 1998, the Veteran indicated he had last worked on a full-time basis in June 1995 as a mail handler.  He also noted that he had completed high school, but had no other training or education.  He provided a December 1999 letter from the branch manager at Manpower, a temporary job placement service, indicating the Veteran had not worked there in over three years due to his deteriorating medical condition.  The branch manager, however, did not indicate that Manpower had any medical records pertaining to the Veteran or specify that the medical condition referenced was a service-connected disability or disabilities. 

The Veteran has been provided numerous VA compensation examinations assessing the severity of his service-connected low back disability, which, as mentioned, is the primary service-connected disability on which his TDIU claim is predicated.  Several of these examinations address his employability and all concluded that this disability does not preclude him from obtaining or retaining employment that would be considered substantially gainful.  In addition, his employability has been addressed in SSA decisions.  Specifically, in June 1998 and April 2000, SSA considered his claim for disability benefits, but concluded that he was capable of employment.  The following disabilities were considered:  a history of a lipoma of the lumbar spine, a history of hypertension, a history of a right hand tremor, and a history of thoracic and cervical spine pain.  The SSA's Administrative Law Judge (the same Judge considered the matter on both dates) concluded these impairments did not either singly or in combination meet or equal in severity the necessary impairment level for an award of SSA benefits.  The Administrative Law Judge stated that the Veteran's testimony and statements concerning his impairment and the symptoms and adverse impact on his ability to perform work-related activities were not entirely credible when evaluated with the medical evidence of record as a whole.  It was also noted the Veteran had the residual functional capacity to perform a significant range of sedentary work, so work that is less physically demanding.

He subsequently was examined by VA for compensation purposes in October 2002.  That examination revealed no significant findings on physical evaluation.  For example, range-of-motion testing revealed 90 degrees of flexion, 20 degrees of extension, 30 degrees of lateral flexion in both directions, left and right, and 50 degrees of rotation in both directions.  These findings reflect normal motion, with only a 10-degree loss of extension.  See 38 C.F.R. § 4.71, Plate V (listing normal ranges of motion of the thoracolumbar spine to be 90 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion, and 30 degrees of rotation.)  The examiner also noted the Veteran demonstrated no weakened movements, fatigability, or incoordination with motion.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, no significant neurological findings were shown, as both ankle and knee jerks were +4 bilaterally, both lower extremities had full muscles strength, and straight leg raising was negative.  According to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, the General Rating Formula for Diseases and Injuries of the Spine, the rater is to evaluate any associated objective neurologic abnormalities separately under the appropriate diagnostic code.  And in this instance this is 38 C.F.R. § 4.124a, Diagnostic Code 8520, pertaining to complete or incomplete paralysis of the sciatic nerve.  The examiner also noted the Veteran's complaints of a tremor involving his right upper extremity.  The examiner then opined that the complaints of low back pain would just moderately effect the Veteran's functional ability.  He added that, based on the objective findings from the examination, the Veteran's ability to perform average employment in a civil occupation would be only minimally limited.  The examiner further indicated that the Veteran's severe tremor of his right upper extremity would negatively impact his ability to function.  Only the low back pain is part and parcel of a service-connected disability, however; the tremor of the right upper extremity is not and, thus, cannot be cited as reason or justification for granting a TDIU because, as mentioned, only service-connected disability may factor into this determination of unemployability.

In April 2003, the Veteran was again examined by the same VA examiner.  The examiner noted that the Veteran's complaints and objective findings had remained the same.  In this regard, findings from range-of-motion testing and neurological testing were identical with findings from the October 2002 examination.  The examiner then opined that the Veteran's symptoms represent functional rather than an organic condition, since there is absolutely no findings on examination that would support his complaints of chronic low back pain.  The examiner added that the Veteran's service-connected low back disability had resulted in little-to-no disability.  With respect to the tremor of the right upper extremity, the examiner reiterated that this condition was not service related and had no relationship to the Veteran's service-connected low back disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating VA adjudicators must be able to distinguish, by competent and credible evidence, the extent of symptoms that is attributable to service-connected disability from that which is not but, instead, the result of other unrelated factors.  Only when VA adjudicators cannot make this critical distinction do 38 C.F.R. §§ 3.102 and 4.3 require that VA resolve this doubt in the Veteran's favor and, for all intents and purposes, presume the symptoms and consequent impairment is attributable to service-connected disability).

Subsequent to these examinations, the Veteran was evaluated in October 2005 after undergoing a computerized tomography (CT) scan in September 2005.  The results with regard to the CT of his lumbosacral spine showed no disc herniation at L2-3.  Neural foramina, facet joints, and the posterior elements were within normal limits.  There was a small posterior and diffuse bulging annulus.  At L3-4, there was no disc herniation.  There was mild posterior and diffuse bulging annulus.  Mild degenerative facet joints were seen.  Neural foramina were intact.  At L4-5, there was no disc herniation.  There was small posterior and diffuse bulging annulus.  Mild degenerative facet joints were seen.  Neural foramina were intact.  At L5-S1, there was a moderate sized posterior central disc herniation indenting upon the corresponding thecal sac and bulging annulus.  Neural foramina, posterior elements, were within normal limits.  There were mild degenerative facet joints bilaterally.  There were cervical spine small disc herniations at C3-4 and C6-7, as well as spina bifida at C3.

The VA examiner also performed a physical examination that revealed severe spasm of the thoracolumbar spine, with tenderness of the paraspinal muscles bilaterally from the L1-3 regions bilaterally.  There was no kyphosis or scoliosis noted.  There was no deformity of the spine.  With active and passive range of motion, right straight leg raise was 36 degrees with pain.  Left straight leg raise was 75 degrees without pain.  Forward flexion was from zero to 55 degrees with pain, extension was from zero to 25 degrees with pain, left lateral flexion was from zero to 24 degrees with pain, right lateral flexion was from zero to 20 degrees with pain, left rotation was from zero to 25 degrees with pain and right rotation was from zero to 15 degrees with pain.  With repetitive use, there was pain, but no weakness, fatigue, lack of endurance, or additional limitation of motion present for all ranges of motion.  Neurological evaluation revealed that cranial nerves II to XII were grossly intact.  There as normal sensation to pinprick and vibratory senses in both upper and both lower extremities.  The deep tendon reflexes were 2/4 and symmetrical in both upper and both lower extremities.  Coordination was good.  Strength was 5/5 in both upper extremities and 4/5 in both lower extremities.  Rectal examination revealed normal sensation, tone, volitional control, and reflexes.  Lasegue's sign was negative.  Waddell's test was negative.  The diagnostic and clinical tests of the lumbosacral spine were noted to be normal.  The CT results were listed.  The examiner concluded the diagnoses were chronic lumbosacral strain with severe functional loss due to pain for right rotation; moderate functional loss due to pain for forward flexion, extension, right and left lateral flexion, and left rotation; and pain during all range of motion with repetitive use moderate posterior central disc herniation with indenting upon the corresponding thecal sac and bulging annulus of the lumbosacral spine at L5-S1; and posterior and diffuse bulging annulus of the lumbosacral spine at L2-3.  

In a January 2008 statement, the Veteran indicated that his low back disability had worsened during the period from 2003 to 2007, so during the several immediately preceding years.

Thereafter, in August 2008, the SSA again considered his claim for disability benefits.  In an additional decision, it was noted that he had severe chronic low back pain, right arm tremor, and hypertension.  The Administrative Law Judge who considered this additional claim concluded that prior to May 3, 2004, the Veteran had the residual functional capacity to perform medium work except that he was limited to occasional stooping, crawling, bending, overhead reaching, and occasional pushing and pulling with the dominant (right) arm.  It was noted that he had testified that he had last worked full-time in 1996 as a postal service clerk for two months.  He related that he could not work due to his back injury, a heart condition and high blood pressure, problems with nerves, and vision problems.  He described having back pain at night and which was sharp, radiating down his legs.  He also reported that he had numbness in his toes.  He said his back pain had been worse since his operation.  He related that he was taking medication, wore a back brace, and used ointment on his back.  He said the pain was worse with movement, but would also come and go when he was sitting.  He indicated that he was afraid of further surgery and that heart surgery also had been suggested.  He testified, as well, that he had very high blood pressure and that his arteries were clogged.  He stated that a pacemaker had been suggested, but that he had refused to have one implanted.  He indicated that he had experienced trembling and shaking in his right arm, his major arm, since 1996.  He explained that his right arm would shake all the time and that his right hand went numb.  He reported that he used a cane, which was stolen on his way to the SSA hearing.

The SSA's Administrative Law Judge determined the Veteran's statements concerning the intensity, persistence, and limiting effects of his disabilities were not entirely credible prior to May 3, 2004.  In particular, it was noted that there was very little evidence of medical treatment from April 2000 to May 3, 2004.  The Administrative Law Judge found that prior to May 3, 2004, the Veteran had the residual functional capacity to perform medium work and was capable of performing past relevant work, such as a mail clerk or handler.  However, beginning on May 3, 2004, the Veteran's allegations regarding his symptoms and limitations were generally credible with regard to his left shoulder pain, back pain, and neck pain and that his residual functional capacity had prevented him from being able to perform past relevant work.  Thus, he was not disabled prior to May 3, 2004, but became disabled on that date and had continued to be disabled since.

The SSA's findings, though certainly relevant, are not altogether binding on VA since the Federal agencies have different disability requirements and standards.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, the Board is mindful of the Veteran's statements regarding the myriad of disabilities and their limiting effects.  In pertinent part, he essentially indicated that his hypertension and right arm tremor played contributing roles, in addition to his service-connected low back disability, in his inability to work.  Likewise, the SSA's Administrative Law Judge considered all of the Veteran's disabilities in combination in rendering the award of SSA benefits.  Those various disabilities, as discussed above, were addressed in the SSA's decision.

The Board rremanded this TDIU claim for an additional VA examination and opinion on this determinative issue of employability - but when considering only the impact of the service-connected disabilities.  The following was requested:

Schedule the Veteran for any necessary VA examinations to reassess the severity of his service-connected disabilities - which at present are:  1) lumbosacral spondylosis with lumbar strain, rated as 40-percent disabling since September 15, 1993, and 2) post-operative scarring from removal of lipoma from his paraspinal region, rated as 0-percent disabling, i.e., noncompensable.  So his combined rating for these two service-connected disabilities since September 15, 1993, has been 40 percent. 

Medical opinion is especially needed concerning whether these service-connected disabilities (and only these service-connected disabilities, unless some other disability is also service connected) render him incapable of re-entering the work force and obtaining and maintaining substantially gainful employment given his level of education, prior work experience and training, etc., and if not considering his advancing age or occupational impairment from disabilities that are not service connected. 

All diagnostic testing and evaluation needed to assist in making this important determination should be performed.

The examiner must consider the Veteran's medical and occupational history in making this assessment, so review of the claims file is essential.  This longitudinal review of the file includes considering the results of his prior VA examinations in October 2002 and April 2003 addressing employability, but also the evidence and records obtained during the several years since - particularly those from the SSA.


In April 2011, pursuant to this remand directive, the Veteran had another VA compensatsion examination that included review of his claims file, so consideration of the history of his low back disability.  With regard to this disability, he demonstrated forward flexion to 60 degrees, backward extension to 10 degrees, rightward bending to 12 degrees, and leftward bending to 14 degrees, with pain on motion.  Pain started at 50 degrees of flexion.  Neurological examination of the lower extremities yielded normal findings.  The examiner stated that the Veteran walked with a cane and exhibited a rightward limp.  X-rays revealed a normal lumbar lordosis with a mild lumbar instability, a mild lumbosacral dextroscoliosis, minimal degenerative facet joints at T12-L1 and 
L4-S1, a left-sided sacralization of L6, and normal sacroiliac joints bilaterally.  Physical examinations were also performed on the shoulders, upper extremities, and trunk areas.  The diagnoses for all areas examined were lumbosacral dextroscoliosis and lumbar spine facet joint arthopathy (minimal), right shoulder tendinitis, probable action tremor of the right upper extremity, and left gluteal crease/low flank scar.  

The examiner observed the low back disability had an effect on usual occupation due to restrictions in lifting, carrying, and the presence of pain.  The right upper extremity disability also had an effect on usual occupation due to a decrease in manual dexterity.  The left shoulder disability had an effect on usual occupation due to decreased mobility and problems with lifting, carrying, and the presence of pain.  The scar did not result in any effects on usual employment.  The examiner considered the Veteran had a weapons rack fall on him in 1985 and had surgery to remove a lipoma in the area of the mid-to-lower spine in 1986.  But, ultimately, this examiner determined that any neurological damage that may have been sustained during the resection of the lipoma located in the lumbar region would not result in a neurological deficit involving a tremor in an upper extremity.  Rather, the likely cause of the Veteran's tremor was an abnormality of a peripheral nerve, the brain, or a manifestation of a systemic illness.  The examiner was not able to identify from the claims file review any conditions associated with the Veteran's back condition that would explain the onset or continuation of his right upper extremity tremor.  Given this circumstance, the examiner stated that it was his professional opinion that the Veteran's right upper extremity tremor was less likely than not caused by or the result of his past or current back condition.  See again Mittleider, 11 Vet. App. 182.  In addition, the examiner stated that a review of the cervical spine X-rays dated in June 1998 and a later September 2005 CT showed a progression of degenerative changes that occurred many years after the 1985 weapons rack related injury.  There was no association found between the current cervical degenerative changes and the onset or continuation of the right upper extremity tremor.

In an August 2011 addendum, this same VA examiner indicated the Veteran was unable to obtain and maintain substantially gainful employment - but due to nonservice-connected disability.  Specifically, he indicated the Veteran had a limited ability to perform any manual labor that would require dexterity in both hands and has limitations imposed by his educational level.  The examiner also noted the Veteran had updated his history by stating that his right upper extremity tremor began immediately after his low back surgery, as opposed to 8 or 9 months later.  However, the examiner did not opine that the two conditions were related, so did not change his prior opinion that they are not.

In March 2012, this examiner provided yet another addendum and referenced a review of the SSA records as well as the prior VA examiners' opinions and the prior VA examinations.  The examiner stated that the claims file and medical records did not identify objective evidence of a progression of the Veteran's lumbosacral spondylosis with lumbar strain condition.  The examiner indicated that the Veteran was scheduled for an MRI, but it was canceled because he could not remain motionless.  The examiner also stated that he was unable to identify objective evidence of a progression of the Veteran's service-connected disabilities that would result in the inability of him to re-enter the workforce and obtain and maintain substantially gainful employment based on available medical documentation.  The examiner said that the Veteran's prior work history, educational level, and training were considered by him in rendering this opinion.


A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In sum, the Veteran is certainly competent to report experiencing chronic low back pain and to proclaim that he cannot work due to the severity of this pain and consequent physical limitations that have continued to get worse over time.  However, his pain, including its affect on his range of motion, is one of, if not the primary, reasons his low back disability is rated as 40-percent disabling.  That is to say, the extent of his pain is a consideration or factor in his schedular rating for this disability, keeping in mind that, as it stands, he could only qualify for a TDIU instead on an extra-schedular basis under 38 C.F.R. § 4.16(b).  And, as specifically concerning his employability, the medical opinions of record all concluded that his service-connected disabilities, alone, referring to his low back disability and scar, are no so severe as to preclude him from obtaining or maintaining substantially gainful employment.  These opinions were provided over a continuum of time during the course of this appeal, so have considered the severity of his service-connected disabilities, not just on one occasion, but continually, so have considered his claim that these disabilities, especially his low back disability, have continued to get progressively worse.  Although his low back complaints have increased, at no time has any medical examiner resultantly found that the low back disability precludes all forms of employment that could be considered substantially gainful.  Rather, the examiners, as well as the SSA decision, all refer to nonservice-connected conditions when assessing unemployability.  Further, at no time has the Veteran's low back disability warranted a higher evaluation as ankylosis has never been shown, and the recent neurological examination of his lower extremities was grossly normal.  See 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, DCs 5235-5243.

The favorable portion of the SSA's decision referenced several of the Veteran's disabilities, including the low back, right upper extremity tremor, and hypertension.  However, only the low back disability is service-connected out of those specified disabilities.  Significantly, he himself also admitted to the SSA that he had employment restriction imposed by his right upper extremity tremor, as well as his hypertension, in conjunction with the SSA's determination.  He described his problems with his major arm and indicated that his blood pressure was very high and that he had been told he needed a pacemaker.  In this regard, his statements to the SSA versus to VA are inconsistent insofar as him maintaining to VA that his low back disability, alone, prevents employment that is substantially gainful, whereas he has cited his additional right arm tremor and hypertension and reasons he is unemployable when making his claims to the SSA.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Veteran is credible in his statements that his low back disability plays a role in his unemployment, but the 40 percent schedular rating for this disability is, itself, recognition of this.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  His personal assertion that this disability, alone, prevents employment is not as probative as the medical opinions of record to the contrary.  First, he has acknowledged to the SSA that nonservice-connected disabilities contribute to his physical limitations inhibiting employment, while he has not made this representation to VA but, instead, has indicated that his low back disability, alone, prevents employment.  Second, the medical examinations identified several ongoing and limiting disabilities, including his right hand tremor, hypertension, left shoulder disability, and cervical spine disability, none of which are service connected.  Third, the most recent VA examiner evaluated the Veteran, reviewed all pertinent medical and work history, and provided rationale for his conclusion that the low back disability, alone, does not preclude the Veteran from obtaining and maintaining substantially gainful employment.  The Board assigns significant probative value to this most recent VA opinion, as it is well reasoned, detailed, consistent with the other evidence 

of record, included access to the accurate background of the Veteran, and perhaps most importantly contained discussion of the underlying rationale, which is where most of the probative value of the opinion is derived.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  With the benefit of a review of all pertinent records, this examiner indicated that the service-connected low back disability does not preclude the Veteran from obtaining or maintaining substantially gainful employment.  The prior medical opinions are consistent with this finding, but obviously predated all current medical complaints and findings.  Thus, the most recent opinion is the most probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Accordingly, the appeal of this claim is denied.


ORDER

The claim for a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


